

	

		II

		109th CONGRESS

		1st Session

		S. 1847

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2005

			Ms. Landrieu introduced

			 the following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To provide assistance to rebuild hospitals damaged by

		  Hurricane Katrina or Hurricane Rita, and for other purposes.

	

	

		1.Hospital assistance

			From amounts appropriated to carry out this

			 section, the Secretary of Health and Human Services shall award emergency

			 grants to hospitals located in Louisiana to assist the hospitals in recovering

			 from the damage caused by Hurricane Katrina.

			2.Funding

			(a)In

			 generalNotwithstanding any

			 other provision of law, of the amounts made available to the Department of

			 Homeland Security under the heading Disaster Relief under the heading

			 EMERGENCY PREPAREDNESS

			 AND RESPONSE of Public Law 109–62 (119 Stat. 1991),

			 not less than $311,600,000 shall be available for emergency grants under

			 section 1 by the Secretary of Health and Human Services to Louisiana hospitals,

			 of which $151,100,000 shall be for the Oshner Clinical Foundation in Louisiana,

			 $89,200,000 shall be for the East Jefferson General Hospital, and $71,200,000

			 shall be for the West Jefferson Medical Center.

			(b)Available until

			 expendedThe amounts appropriated under subsection (a) shall

			 remain available until expended.

			

